Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 1 of 31
CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Willies 3 Tihcsacel| ase 7G 537

Full Name of Plaintiff Inmate Number wy, O
Civil No. 2 2 cy (Ob D
Vv. : (to be filled in by the Clerk’s Office)

- Ni [er Ne U Revenue Sec Vice: (___) Demand for Jury Trial

 

 

 

 

 

Name of Defendant 1 C80 o : ( ferfQo Jury Trial Demand
Name of Defendant 2
: FILED
Name of Defendant 3 : SCRANTON
PER _ S
Name of Defendant 4 ee
Name of Defendant 5

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

I. NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 US. 388
eT. (federal defendants) — annie et ms

eos

—— \

( “ \ fr  Néfligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the /

“" United States ” é
Ci L

 
ql.

Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 2 of 31

ADDRESSES AND INFORMATION
A. LAINTIFF ote “VA
ass Arelle a au JR
Name (L Nas Ace | HIN Le! ) Te
Inmate Number [. (4~ a = 3 /
Place of Confinement
Sch M Ahan Z
me Sal Mores Rd Feackville & | 7932

City, County, State, Zip Code

 

 

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

_.Jmmigration.detainee.. —_

Se _Convicted and sentenced st state f prisoner

 

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the

complaint.
sings Y / \
ee
Name (Last, First) 9. apes

iN lernal Revenve Service L PRY
Current Job Title -
c.N-ferans Re vevve. Serv icé

Current Work Address

ch Lack AWONWVA Avenue Screvtv, B, 18503

City, County, State, Zip Code

Defendant 1:

   

 

 

 

Page 2 of 6
Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 3 of 31

Ti. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the ves giving rise to your claim(s) arose.

| Ro B_ 443 So. 4 st Coleuyar IA as
5 ow 77 ay doe MEM + CA ep Fa! Fe D
CV-2005—4Q4 74

B. On what date did the events giving rise to your claim(s) occur?

“LN AOGS

 

C, What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

 

a7 Tarte Reve vu: Secvice did Mot leery

hye of. ‘td So.
: { Cf - 2002- 4Jay 74 )
Sov 1793, Deb! ce =/8. fap Ulas_ old Q3 acs ol
Never olilied A House At All za Qw3:
_ this HOUSE a had. No K hewledge of 44 3 So. ym ‘st
Colyer fA, 1902 3 Pw [9% TO URS ONLY io YeArSod)
oe _ A mi eenht dp TA bE Rar | 9G $ ThE Actua.
Siuec Dh Hepat CHUM § af epi tent oF sya

 

 

 

 

 

 

 

 

Page 4 of 6
Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 4 of 31

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if

eeded.

(Fopus cv KE Facts)

ERRop Fake ted way ot Lie)
a Setiag 4 Tol} ‘Asis lifey
So Getti NG A dora)

 

 

 

Being Tw Carce ca ED A. yA Big Rolie cil.
My ‘i fe _& [L, S74. 35 Dudgeil yet EAT Szt
Noo} uP To 24D0 Asoust My v/ OceDir

 

 

    

 

 

 

 

 

hase 7] AD 9 A. 2d (33
“I -£: Supp. 2d 363/ SLA Comoros BaNk if.
Morisey 4 Wetls Fares Sa A CesT (Mise Pyassik

 

Vv. INJURY

 

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

Deleul + Jocdke nent ENteeéE/> ACS oN
CV- 2003 - iI ju 7y

VI. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are secking monetary relief, state your request generally. Do not
request a specific amount of money.

_ Remayed Reve tad of deYrott Judgement
ta the  Aptount of [1 S9Q. 33 6.
a? TN+ee had Revere Service to Pay Avy

Awad All Legal / Corl Fee’S e a «
 

 

— Removel of All
Asst Mnfsec Fr Obe Te be

 

 

 
Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 6 of 31

VIL SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you: must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

 

 

 

Page 6 of 6
\

 

Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 7 of 31

 

 

 

 
 

G ces 7 " Scenah ane’
5c Box 3350Q8

ST fe Tens Sue , ¥ /or id’.
53 733 .

Wednexby ARI | 3 > LONF

 

    

 

 

 

 

 

IRs

HN TERNAL, Revenge Senyice - CASE Nom BER
104 Lack awonne AVENUe CV- <2953 ~4 W24 4
CRM Ton, rA, [SS08 592. S

me

 

ater /

RE: Letter. an Hes KEQuest

SF 8 eter “Serene eater eg a,

A DeFaolT of SadgemenT ewes

GNEER ow
retiti TONER eo IAM J ; Mssare| SH AGR CIN Sos in the
Mont oF "11,592, 2

ly
ay, oR Res Sins]

sible Fae dee tk
Ns N AWE

Fag pli?
Hed Da.
NP. BReach Nis

Mem bec Osi iv

yah + < Bert 7° fet Deer Con Teng,

otcé | f ‘Mpsssib ft Hep Time, & R CSPone TS fy

. Any King Kec h 2& LUAS I ov}.

ME When | f sh NCARSSR I eb At the
bys a Us Bratch Ome hs Gtred | De Seog IAS Impeqn

ror “™ ss De N are ov Sock ONCE £ } Se Pesto

HecevereD Hye} ~ ne

SIUC hs mp “| T r “wall P
. \ . . Saami bo GRe eq} } + C o ' ° i oe a ir ne! f
Ucceaed into Th King DI Exits) ,#H

> Tere ; .
wl a weer J . oe is ReSe ye the My
J Sete EFfort Te Clear fre os

"
? . oo |
,. [ry on
ae Aeriete hamptons
Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 9 of 31

 
"Case’3:20-cVv-01092-KM "Document T Filed 06

  

 

 

  

  
 

 

 

 

 

 

 

 

 

 

 

CGLUYN BORG RTT 700.60
Fa TRAN 700.00
TOTAL 1400.00
CHECK 700.00
COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF  REVENDE
REALTY TRANSFER TAX
he CHECK “PD & ey
22CL 3556 12--04-90 i2:00Th
CHECK 760.00
ITEM 2
12--04-- 90 TUE we GURRY S554 122007

 

 

 

 

 

elatithmeedie eden

 

 

 

 

 

 

 

 
 
epee reenter

 

 

 

r
(case. Search ‘

 

a

»| , Search Typo*

SEARCH TYRE .. --—
_ wf Party] Paricipani[V |

 

 

a

" GASE INFORMATIO

Case Number
Case Category
Case Type

Case Subtype

 

Submitted Date
From

 

Filed Date From :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Delaware County Court of Common Pleas] V }

 

 

| 7] Case Title |
. { Select 1” | Case Status |
| Select i” | court
[eeiee [7] veperiment. |
Jeo sug

Co.

 

 

rl

 

Exclude Closed

 

PARTY / PARTICIPANT INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

ameGontains lpassarella, william | Type
Date of Birth | Role
Driver's Lic
XPN t j Number i | ,
Social Security # | |
EARCH RESULTS
Gase Number Case Title Case Type Name Alias Status
CV-2018-860247 Commonweatth of Pennsylvania- Civil NR - Lien - Probation ” Passarella, Willa AKA: Wiliam JJ efendant Active
: For tha Benefit: of tha County of D Judgment mJ. Passarella
slaware v. Passarella AKA: William J.
. Passarella
4 AKA: Willam
Passarella jr e
AKA: William .
' Passarella
AKA: Walllam
Z Passaralla
AKA: William
Passarello,jr,
AKA; Wiliam
Passarellojr
AKA: Wiliam ay
Passarailo .
| ig LZ.
CV-2018-860247 Commonwealth of Pennsylvariia- Civil NR - Lien - Probation Passarella, Willa - AKA; William Jr 08-18- Defendant Active .
For the Benefit of the County of 8 Judgment mJ Passaralia :
elaware v. Passarella AKA: William J.
m . . Passarella
- AKA: William
, Passarella,|r ”
AKA; William ’
. Passarella
AKA: William
Passaralla
AKA: William
Passarello,jr.
AKA: Wiliam
~ ‘ Passarellajr '
AKA: William
. ssa
; / Passarella we .
GV-2014-868402 COMMONWEALTH OF PENNSY . Civil NR - Lian - Probation Passarella Jr., Wil f efendant Migrated
J : LVANIA- FOR THE BENEFIT OF Judgment flam J, .
THE COUNTY OF DELAWARE,
v. Passarella Jr., Willam'u,
-
GV-2014-862347 COMMONWEALTH OF PENNSY  Civi.NR- Lien - Probation Passarella, Willia efendant Migrated
. : LVANIA- FOR THE BENEFIT OF Judgment mJ. :
THE COUNTY OF DELAWARE,
omnes v. Passaralla, William J.
Cetin

 

   

CV-2014-862346

 

 

‘

  

COMMONWEALTH OF PENNSY

. LVANIA- FOR THE BENEFIT OF .

Civil NR - Len - Probation

Passaralla, Willa
Judgment md. .

 

https://delcooms.co.delawate.pa.us/case/search?searchTypelD=2é&caseSearchParameters.c

efandani ‘Migrated

 

“A/12/2018

 
 

Civid \\P ~ Lien - Federal Thy
4 | | S9Q, 3

 
Gas

@ 3:20-cVv-01092-KM : Dagliment 1. 1

Han Frage 2 Zot ms
Filed 06/29/20 Page 140 31. .

+ pps an

   

 

; pose ty

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| https://delcocms.co.delaware.pa.us/case/search search ypeID=2é-caseSearchParameters.c

 

 

4/12/2018

ft t
. Date of
: Case Number Case Title . ‘Case Type Name Alias Birth Role Statue.
, “ag THE COUNTY OF DELAWARE,
po on v. Passarella, William J,
—
( GVv-2012-05267 STATE FARM-FIRE & CASUALT Civil - Miscellanaous - Civil PASSARELLA , Plaintiff Migrated
a Y¥ COMPANY , etalv. SCULLY — Milscallaneous: Other WILLIAM
WELDING SUPPLY CORP , at al
- CV-2008-860873 PROBATION DEPT OF DELAWA Civil-NR - Lien - Probation PASSARELLA J oon Migrated LU
y a os RE COUNTY , v. PASSARELLA Judgment R, WILLIAM
. : a IR, wi M . :
J ALLIA
Cc ,2005-860068 PROBATION DEPT OF DELAWA Civil a ~ Lien - Probation PASSARELLA , Defendant Migrated
RE COUNTY , v. PASSARELLA,, Judgftent WILLIAM FSO
WILLIAM a
- HE CV-2003-86a9; PROBATION DEPT OF DELAWA Chu NR -Lien- Probation ° PASSARELLA J ’ Defendant Migrated!
RE COUNTY , v. /PASSARELLA dudgment . R, WILLIAM J |, 38 SE,
[tn JR, WILLIAM J
KC CV-2003-860103 / PROBATION DEPT OF DELAWA Civil NR - Lien - Probation PASSARELLA , ci Lis OE Defendant Migrated |” \
: . : ; it
“ = WILLIAM J é- 42
cs Be.
Sr : ze i 5 SERIES thee 3 - a
CV-2002-864480 _ PROBATION DEPT OF DELAWA Civil NR - Lien - Probation PASSARELLA J ignated eee
i, RE COUNTY ,v. PASSARELLA = Judgment R, WILLIAM
. JR, WILLIAM 2 6,50"
rev 2002-864479 PROBATION DEPT OF DELAWA Civil NR - tien - Probation ’ PASSARELLA J apy ” Defendant Migrated
. RE GOUNTY,,v. PASSARELLA Judgment R, WILLIAM J
JR, WILLIAM J gy
: bCV-2002-864478 PROBATION DEPT OF DELAWA Civil NR - Lien - Probation PASSARELLA , 3 Defendant Migrated |
: RE COUNTY , v. PASSARELLA, Judgment . WILLIAM © SH Ye (SO
= WILLIAM :
Z¥-2002-052700 PITTS ,NORMAN Ev. PASSAR  Civil- Miscellansous - Civil. PASSARELLA . a Migrated
aaa ELLA JR, WILLIAM J Miscellaneous: Other & R, WILLIAM J :
4 m “057203 EVANS , EMILY et alv.PUGGI, Civil - Miscallanaous - Civ PASSARELLA , Piatt Migrated
fen NTT LEONARD Miscellaneous: Other WILLIAM Pa
q cv-2o02-014104 PITTS , NORMAN v. PASSAREL Civil - Miscallaneous - Civ ASSARELLA J BY ’ dant Migrated
LA, JBSANILLIAM Miscellaneous: Other , WILLIAM A
‘ r %
CV-1097-0184 ; ASSARELLA ; ais ecue SAR i Plain :
omencumasmanm irs i" MERCY CATHOLIC Me TR Miscolla fs, Other » WILLIAM ¥
: STWICK ING , ot al 4 . ;
' - .
CV-1981-018301 PASSARELLA , WILLIAM Jy. PI Gi IR - Judgment - Judgment .PASSARELLA, Plaintify Migrated
AMT Gtaicnemcescnneessy” | ERCE | JOHN.G at al WILLIAM J
ov sso-oteie J M MENDEL 6 RE, al“clvil- Miscellaneous-Cli  -PASSARELLA, a Plaintiff Migrated |
7 ee os . v. MENDEL MD, ETH D et Miscellaneous: Other WILLIAM ‘
al oo, , - ~ -
4 to 22 of 22 records - \
 

 
Case 3:20-cv-01092-KM Document d Filed 06/29/20 _ Page 16 of 31

 

 

aod ny

ar a snipe ley

C-Traok Publle Access

seme

mgs

f

 

an

Case View cV-1998-01 0345.

      

 

 

 

 

Kal

 

 

“ny petiihan,) te pets
nt ce tn nntecga NAEP, emo wae

(07/22/1998 \ Migrated
“B46 AM." Docket

Entry
UL Coram 398) Migrated
1 11:06AM) Docket
— entry
07/27/1998 . Migrated
11:16 AM Docket

 

co Entry

 

 

 

 

 

NOT: FOUND: NORMAN P, PASSARELLA 7-20-98) vac

AMOUNT: 0095.00

NT men rege eanre staining te DERE OMe erRAt =

 

TO SETS TS oF cece Nara AAA we Shae US ON Wot aly mete gee

Ref: 744800 pg 15 of 44 for WILLIAM PASSARELLA

i: 802828 pg 28 of 62 for WILLIAM PASSARELLA

SERVED WM. u. PASSARELLA 722098 wreyo i

 

 

  

DETAILS ve ees ene nee
Case Number . ave 998-1 og4s
Title ) Z
WILLIAM J at al
Classification Civil - Real, Proparty-
Mortgage Foreelasure:
‘Residential
Filed Date 07/14/1908 12:14 PM
Docket Entry © Docket
Filed Date and Entry
Time « Subtype Docket’ Entry Desorption Filer
07/14/1998 | Migrated COMPLAINT Fl LED FEE AMOUNT: 0180. 50 JENKINS ,
12:14 PM Docket ANDREA M
| Eitry.
07/14/1998 Migrated . smTUATE aaa 8 ATH ST COLWYN PA JENIEINS ,
12:14 PM. - Docket | ANDREA M
. Entry ( :
eg ee emery ween ater net nanan Le an

07/14/1998 ° Migrated VERIF ICATION FILED JENKINS ,
12:14 PM Docket: : ANDREA M
07/14/1998 Migrated NOTICE TO DEFEND JENKINS ,
12:14 PM Docket ANDREA M

Entry
07/14/1908 | Migrated BOOK NG.208 PAGE NO.2285 od JENKINS ,
12:14 PM Docket ANDREA M

Entry ,

 

 
Case 3:20-cv-01092-KM D

 

Hase 443 > pe oh
Colayn fa [rox 3
Case 3:20-cv- -01092- KM Document, 1 Filed 06/29/20 Page 18 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

ee mee tne mmens, mee ete mom pO dr “ sy ‘
. Docket Entiy Gooket : , 7 ¥ ;
{ Filed Date and -Entry « . Oo id Z
f Time « Subtype Docket Entry Description “ Filer
| , 08/27/1998, Migrated”. COMPLAINTREINSTATED “7
9:09 9 AM Docket —
Entry °
09/03/1998 Migrated | , SERVED NORMAN P. PASSARELLA 9-1-98 wave (TO DEFT) FEE
11:38 AM Docket AMOUNT: 0035.78
Entry ,
v o/os/908 ) Migrated SUGGESTION OF BANKRUPTCY FILED AND WILLIAM J.
( \S49AM Docket =: PASSARELLA, FILED A VOLUNTARY PETITIONIFOR PROTECTION
SN. “Entry _UNDER‘GHAPTER 13 OF:-BANKRUPTCY.CODE IN THE EASTERN
as 7 DISTRICT COURT. THESE PROCEEDINGS ARE dTAYED
_ ACCORDINGLY. .
40/07/1998 Migrated. SUGGESTION OF BANKRUPTCY |
2:30 PM Docket -
Entry: .
08/20/1999 Judgment Judgment Entered
12:00 AM Entéred
« - AP OLA eimee cone Teergebeemncnlormenmersemme arnt eran A NN A mee ym a Hone H
05/20/1999 Judgment Judgment Entered
12:00 AM Entered ys
it .
A 05/26/1999 Migrated |
\ 3:53 PM Docket
adpoo Entry
"06/25/1999 Migrated WaT ISSUED BAND wa EXIT
2:14 PM Booket
- Entry
06/17/1999 ‘Migrated NOT FOUND: WILLIAM J: PABEARELLA 612.99 VACANT “NO
9:19 AM Docket ~ . SHERIFF FEE
Entry
07/27/1999 Migrated SERVED NORMAN P. PASSARELLA: 7 7-99 W/H O/WRIT OF
8:50 AM Docket . EXECUTION & NOTICE OF SHF SALE {MELANIE JONES PIC) NO
‘Entry SHERIFF CosTS
o ao a oo Sr SCR atetaat A ong teil gman eh se mph cameron ne a
A 1” 08/81/1999 ‘ Migisted SERVED WILLIAM J. 'PASSARELLA, 8-28-99 wre NOTICE OF
“| \2:19PM Docket SHERIFF SALE (TO DEFT) NO SHERIFF FEE
— Entry .
. corns neni eapeceen el ease wy
10/18/1999 Migrated "_ GERTIFIATION-OF NOTICE To LIENHOLDERS 3 PURSUANT To
12:26 PM Packet PA R.C.P. 9129.2 (C) (2) FILED |
- Entry
11/10/1999 Migrsted BOLD TO FLEET More. CORP. FOR $1.00 ON 1/10/99. THE
11:34 AM Docket SHERIFF APPEARED IN THE OFFICE JUDICIAL SUPPORT AND
Entry 7 ACKNOWLEDGED THE DEED TO FLEET MORTG!/ CORP. FILED.
1 to 21 Of 27 records ~

 

Ref: 744800 pg 16 of 44 for WILLIAM PASSARELLA

£: 802818 pg 29 of 61 for WILLIAM PASSARELLA

 

 

 

 
Case 3:20-cv-01092-KM Document1 Filed 06/29/20 Page 19 of 31

f
i

 

 

 

 

 

 
Case 3:20¢y,01992:KM ‘Document 1 Filed 06/29/20 Page 20 of 31 - &

’ 1 ‘ °

Swacy av OBITUARIES | FUNERAL HOMES | SEND FLOWERS i NEWS & ADVICE | MEMORIALS Search

WILLIAM J. PASSARELLA SR.

RESOURCES cay econ ene aN.

2 More Obituaries for
Wiliam Passarella

 

William J. “Bill" Passarella Sy., 72 uly 2, 1939 - July 5,
2011) William J, "Bill" Passarella Sr., 72, of Collingdale,
died Tuesday, July 5, 2011 surrounded by his family at
Marcy Fitzgerald Hospital,.Darby, Born on July 2,.1939 to
the late Joseph and Jennie Rispoll Passarella, Mr,
_ Passarella grew up in S.W, Philadelpbia-and.was also a

 

F Cooling for an
ohituary for a different
pensar with this
nane?

Passarella Records (2)

   

in. the Miliary P retired from C.X. Robison where

 

 

erat -effployed & § an owner/operator truck driver, Mr, wee ptlguatte

Passarella enjoyed traveling with wife to the casinos in . r ‘

ee Atlantic City and Chester, He cherished the time spent omeone che.
with his family and:-most especially his grandchildren : .
who loved him dearly. in his leisure he spent his time COMING UP

. watching Western.and Kung Fu movies and wrestling, mao
: Survivors: His beloved wife of 49 years Elizabeth (nee fa Dor’ Miss! - 6/23 Preview

Phillips) Passarella; his children Betty (Gary Brice Sr. )
Cellini of Upper Darby, Norman (Melanie) Passarella of ; Don't Mise! - 5/23
Prospect Park and William J, Passarella jr. of Collingdale; LOADING... -
5 grandchildren Lauren, Renee, Gary jr, Jeffery and : 5 See Eight Baby Birds Ride
Dianna; also 2 sisters Rosemarie McClintock and f Between Mama Swan's Wings
Dorothy Hill; sister-in-law Alrna Hawks; many nleces and , .
nephews. Service: Relatives and friends are invited to his Ee Meet Chil's Nearly 2.000 Calon
Funeral Service Thursday, July 14, 2011.8 PM at the f Boss Burger Monstrasity
Marvil Funeral Home, 1110 Main Street, Darby, PA
19023. Visitation: Friends are invited to his viewing
Thursday evening 6 to 8 PM at the funeral home. Burial
at Mt. Zion-Cemetery, Collingdale will be private, Online
condolences www.marvilfuneralhome.com
Published in Delaware County Daily & Sunday Times on
july 12,2011

REMEMBER

‘Share memories or express condolences below,

. a ne

 

© . .
THE GUEST BOOK IS EXPIRED : Please restore the Guest Book
. . : to share In the life story for
May God give you the strength ta get WILLIAM j. PASSARELLA SR,

through these very difficult times. My

deepest symathy to you and..."

-Charles Coyle . : RESTORE THE GUEST BOOK
3 ENTRIES

Nr mrencettte uments meect tant mata Raet SFE oF URL neuen ae nent #-aednna apres

<Bancest
Interested in tne P,

 
 
Case 3:20-cv-01092-KM, -Pacumentid Aled

Eb

96/29/20 Page 22 of 34. 7

¥

 

 

 

 

 

 

  

 

; Case View cv-1998-010345
DETALS
Case Number CV-1998-010345
Title FLEET MORTGAGE ©
. CORP , v. PASSARELLA,
WILLIAM Jet al
Classification Civil ~ Real Property -
_ Mortgage Foreclosure:
Residential
Filed Date 07/14/1998 12:14PM

Account / . Judgment -- .
Folio Judgment Judgment “Judgment Filed Date Judgment Judgment
Number For Against - Type and Time Amount Status Writ Type Details

FLEET PASSARELLA , Judgment 05/20/1999 $95,713.32 Migrated Execution |

MORTGAGE NORMAN P 12:00 AM

CORP, ,

FLEET. PASSARELLA, Judgment 05/20/1999 $95,713.32 Migrated § Execution
—> MORTGAGE WILLIAM J - 12:00AM .

CORP,
to 2 of 2 records

  

 

 

 

 

 

 

 

 

 

C-Track™ Public Access |

Developed by Thomsen Reuters Court Management Solutions

 

THOMSON REUTERS:

 

 

 
 

S oO. fas
Z CO

Ped hoe 2 Br Diewt-
- Car Din

 

 

 
ft

. . bo : | ve, .
L as . Change History , Poy ya -
"Mame Search Book / Page Search @ Document Search

Pod to List The to Inetrument

rr, Case 3:20-cv-01092-KM. Document 1. Filed 06/29/20 Page 24 of 31.

  
 
  

Mortgage ‘Assigninant View Dacument:
RECORD 808-2290 Saal Status

  

- BAKFIL

      
   
  
  
   
  

1990065506
: 12/4/1990 12:06:36 AME tLe 1isso06s595
Gocument Date: 12/4/1990:12:06136 AM “end:
Remarks: DOCKET [90066752] ~ Instrument Description:
Consideration Amount: Arriyai Method: BAKFIL,
Change History .
Submitter Address: ; Return Addransi
~ Parties .
DIRECT INDIRECT

; Nama/ Company . AKA Name/Company AKA
CARDINAL FINANCIAL CO : FLEET MTG CORP :
CARDINAL MTG INC
PASSARELLA, WILLIAM J

so - Parcel Numbers | .

Parcel Number Address - Parcel Number ' Address -

42-00-00253-00 PASSARELLA

 

 

 

7 Fiease Note: This is not the current doa The. 8, remander af this fe oe pisorical information.

No nistory available for the instrument.

ny or 165596 aan
: Created by TeamIA, Lexington, South Carolina

caste ental citable et tinaie Lut

£; 802818 pg 21 of 61 for WILLIAM PASSARELLA
 

Parcel, “ NonBem a
|e COs 9.25/-

aS Ss. 9 a
| Coleoyn , fa 1083
  
   
 
 
   

Case 3:20-cv-01092-KM_ Document 1 Filed 06/29/20 . Page 26 of 31

Dead Taxably
RECORD 2053-419
ieseugaoss
A/S dai

   

rn: Arhounts #1,00
¥ Click have ‘te view: hiadory

WHLIAM) _ PABeT wri cone
- Paredt Nunioas

Crented by YeamtA, Lindagton, Sout caro all

 

 

 

Ref: 744900 pg 10 of 44 far WILLIAM PASSARELLA

Ref: 802818 pg 41 of 61 for WILLIAM PASSARELLA
 

- Seah Te c

over. Hens
127 ope FP of Jefe fo
 

 

 

Cdst 5 =
an . cu" CV-OI092-KM’ Document 1 Filed 06/29/20 Page 28 of 31

16T 69

4

+

   

J

ag CORDER'S USE ONLY

REALTY TRANSFER TAX
‘STATEMENT ¢ OF VALUE

 

2, Chock Appropdats Hox Belew fer Exemption Clalmed
(2 We or tetestete guccessioa ——
[I teantler to iadusiol Development Agency:

  

(C} transfer te a tui. {Attack complete copy af druct ageoamont Kentttying off hanetidartess
17] trendies between principal aad agent. (Attach complete copy af egencylnicaw party agresenast.}

Cc Franciars to the Commonwealth, the: Untied Siates and instewme: cemendatitios by gift, dedication, condemnation of Jn tow af condembatton-
{if condemnation or in teu of condemaction, attach copy of cauclution.}

(2% treasler from mertgagor ie halides of a mortgage In dalauvi. Martgege Book wumber LO , Page numbered —
[7] corrective or confirmatory dood. {Attach complate copy of the prior deed being correded or conftemed.}

{Cl Stemmery corporate consolidation, merger or division. {Attach copy of orficios4)

ck omer (Pteore axeieie ¢ exomesion © claimed, @ other than fisted above} PRORES

   

     
   

 

 

 

filee of faves § declare thet thew cxamiaed thls cictements = iadiadiog = companytng faformeation, and ta tee beast
apa er waegatate °

| a (, COn | Yiand
eaiLiRE 10 COMPLere TH Rit PROPERLY OR ATTACH APPLICABLE DOCUMENTATION RAAY RESULT iN THE (E RECORDER'S REFUS
RECORD THE DEES.

 
 
  

 

 

 
  
   

 

ove 953 60820

 

 
Case 3:20-cv-01092-KM D

 

 
 
DomaTemal. Filed.06/29/20 |,

 

 

 

   

PA DEPT OF CORRECTIONS !

_ ~. :

PA DEPT Orcorrecrions i ae a a :

Boa z ZIP 17932 $000.50° : |

= f booddea ise JUN--26° 2020 ; |

ieee at .
RECEIVE SIO OF Ger 7. -
artery “eee or S Ga sy DiswiD os by

a3sN.w
SN BO a > YASHiny Ton, Aenve .
Nel Crs ib S pone, fA, [850] |

 

 

 

 

 

 

 

GEPUM Cok , : a

[oF 2 | . |
SECM Paid ors iil vbslihippyly ial li it ee
me aap}
R , NeW Case rere 4 H _
C8 f— . . . - —T
< lof \ PER DE! Ocak ;
LESSLSEOOE ce Yylidj: jib aig yl fifi Aah be

 

 

yee os SEEVED, Clerk & Cour ls (Maa riser 7
SCRAI 4 a
JUN 2 9 202 . oe = N, ae Heras

 
     

 

ke

SARA
ZL
XS

DEPUTY OLERK

 

. : {ERHISEOOL CPPS Pighesaftogliaythi Pa on ths ap
l6FS BOLSEOOL OF |

a

Se

FG Sern Py. 18S50/

wre ilHapllyyye Hiapalj o HARA Fgh aN gH tag pt

 

m

 

JUN 2:9 2020 Oe OU FLAY. IV TT rer

NewCrsd_— | Seraiy hr. [R50

 

 

 

 

 

 

| lor | a LEEOLEROGL CPN pA gp Hthoaleball baled
qT New Cage le RD TF u
1 [gg PERRIER ceo zscon 770 HNN t abst AM aE
-——— RANT VT TESOT :
t JUN 2.9 2025, | | vee
New Chen

DEPUTY Suits a

  
   
   

Sloe F | | . : |
onde Ba Sonatas Pa. 8S0/ ey os a

 

 

 

 

New Cage. . : . . : :
|oF/a PER DEPUTY ERS FEeRGeROCd OPTS an Hebe OO
Kel Ne “Een Teny fa, i /SS0| ae
SESELEROOL Creo en ba a oo |

———_ - ean ii
New Case, "DEPUTY CLERK are - : __

 
